ACCEPTED
                                                                                                   03-16-00718-CV
                                                                                                         13658701
                                                                                        THIRD COURT OF APPEALS
                                                                                                   AUSTIN, TEXAS
                                                                                              11/8/2016 8:14:46 AM
                                                                                                 JEFFREY D. KYLE
                                                                                                            CLERK

                              No. 03-16-00718-CV
                                                                                  FILED IN
                                                                           3rd COURT OF APPEALS
                                IN THE COURT OF APPEALS                        AUSTIN, TEXAS
                               FOR THE THIRD DISTRICT OF                   11/8/2016 8:14:46 AM
                                    TEXAS AT AUSTIN                          JEFFREY D. KYLE
                                                                                   Clerk


              IN RE VOLKSWAGEN CLEAN DIESEL LITIGATION:
                       TCAA ENFORCEMENT CASE

            On Petition for Permissive Interlocutory Appeal from MDL No. 15-0844,
                          pending in the 353rd Judicial District Court
                                     Travis County, Texas


                     DALLAS COUNTY'S NOTICE OF
                      APPEARANCE OF COUNSEL
             AND DESIGNATION OF LEAD COUNSEL ON APPEAL

TO THE HONORABLE COURT OF APPEALS:

       Pursuant to TEX. R. APP. P. 6, Appellee Dallas County files this Notice of Appearance

of Counsel and Designation of Lead Counsel on Appeal as follows:

       1.       Appellee designates the following attorneys as counsel on appeal:

                                    Andrew B. Sommerman
                                    Texas Bar No. 18842150
                                     andrew@textrial .com

                                  George A. 'Tex ' Quesada, Jr.
                                   Texas Bar No . 16427750
                                     g uesada@textrial.com

                                      Jody Leigh Rodenberg
                                     Texas Bar No. 24073133
                                    JRodenberg@textrial.com

                                      SPECIAL COUNSEL




                                                1
                                 Sommerman, McCaffity & Quesada LLP
                                    3811 Turtle Creek Blvd Ste. 1400
                                         Dallas, TX 75219-4492
                                       Telephone: (214) 720-0720
                                      Telecopier: (214) 720-0184

                                               Russell Roden
                                       Assistant District Attorney
                                        Texas Bar No. 17132070
                                     Russell .Roden @dal lascounty .org

                                              Frank Waite
                                       Assistant District Attorney
                                        Texas Bar No. 20667300
                                     Frank.Waite @dallascounty.org

                                 Dallas County District Attorney's Office
                                    Administration Building, 51h Floor
                                         411 Elm Street, Suite 500
                                          Dallas, TX 75202-3384
                                              (214) 653-7358
                                        (214) 653-6134 (facsimile)

                                           Anthony F. Constant
                                        Texas Bar No. 04711000
                                           Constant Law Firm
                                 800 N. Shoreline Blvd., Ste. 2700 South
                                        Corpus Christi, TX 78401
                                       Telephone: (361) 698-8000
                                       Telecopier: (361) 887-8010
                                      office@constantlawfirm .com


      2.     LEAD COUNSEL designation. Pursuant to TEX. R. APP. P. 6.1, Appellee hereby

designates   Andrew    B.    Sommerman      andrew @textrial.com      and   Anthony   F.   Constant

office@constantlawfirm .com as LEAD COUNSEL on appeal.

      3.     Appellee respectfully requests that the Court and other counsel in this case note this

designation and send all further correspondence, orders, or other communications to Andrew B.

Sommerman and Anthony F. Constant.




                                                    2
                                             Respectfully submitted,


                                             By: /s/ Andrew B. Sommerman
                                                    Andrew B. Sommerman
                                                    Texas Bar No. 18842150
                                                     andrew @textrial .com
                                                     Sommerman , McCaffity & Quesada LLP
                                                     3811 Turtle Creek Blvd Ste. 1400
                                                     Dallas, TX 75219-4492
                                                    Telephone: (214) 720-0720
                                                    Telecopier: (214) 720-0184

                                                    ATTORNEY FOR APPELLEE
                                                    DALLAS COUNTY




                                CERTIFICATE OF SERVICE

        I certify that on November 81h a copy of the foregoing Notice was served upon all counsel
of record registered with the Electronic Filing Service for this matter in compliance with the
Texas Rules of Appellate Procedure .



                                                    /s/ Anthony F. Constant
                                                    Anthony F. Constant
                                                    office @constantlawfirm .com




                                                3